Case 2:18-cr-00041-LGW-BWC Document 167 Filed 08/08/19 Page 1of5

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF GEORGIA

BRUNSWICK DIVISION
UNITED STATES OF AMERICA, *
* CASE NO.: CR 218-41
Vv. *
*
CALEB ANDERSON, *
Defendant *

LETTERS IN SUPPORT OF DEFENDANT
FOR SENTENCING PURPOSES

COMES NOW, the defendant, CALEB ANDERSON, and files the attached letters in

support for sentencing purposes.

Respectfully submitted this 8" day of August, 2019.

/s Ronald E. Harrison II
Ronald E. Harrison II
Attorney for Defendant
Ga. Bar No. 333270

The Harrison Firm

1621 Reynolds Street

Brunswick, Georgia 31520

(912) 264-3035
Case 2:18-cr-00041-LGW-BWC Document 167 Filed 08/08/19 Page 2 of 5

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF GEORGIA

BRUNSWICK DIVISION

UNITED STATES OF AMERICA, *

* CASE NO.: CR 218-41
Vv. *
*
CALEB ANDERSON, *
Defendant *

CERTIFICATE OF SERVICE

This is to certify that I have this day delivered by email in accordance with the directives
from the Court Notice of Electronic Filing the “LETTERS IN SUPPORT OF DEFENDANT
FOR SENTENCING PURPOSES?” in the above-captioned case to:

Katelyn Semales

Assistant United States Attorney
United States District Court

P O Box 8970

Savannah, GA 31412

This 8" day of August, 2019.

Respectfully Submitted,

/s Ronald E. Harrison II
Ronald E. Harrison II
Georgia Bar No. 333270
Attorney for Defendant

The Harrison Firm

1621 Reynolds Street

Brunswick, Georgia 31520

(912) 264-3035
Case 2:18-cr-00041-LGW-BWC Document 167 Filed 08/08/19 Page 3 of 5

Vernon and Lisa Anderson
1109 4" Ave SW

Isanti, MN 55040

Your Honor,

We wanted to take this time to write a personal statement regarding our son, Caleb James Anderson.
Although unfortunate, we all make mistakes in our life. These mistakes should not define who we are or
who we have become. We believe the situation Caleb found himself in was avoidable with the proper
guidance and culture. Having served for 26 years, this would not have been acceptable or the standard
practice it appears to be. Others may be trying to add his name to their actions, these statements are
not accurate. The actions brought before this court are not indicative of this young man’s character or
morale courage.

After leaving the military, he worked nights while going through school and raising a special needs child.
Caleb lived in our community for the duration of this time. He spent a great deal of time assisting his
son with his needs while maintaining grades and supporting his family. He was always willing to help
anyone in need which is his nature. His actions and activities in the community were held in the highest
regards. At no time was his conduct or character ever questioned.

We have always been in close contact with our son. He has always been hard working and honest. He is
a caring, honest, hard working young man. He sacrificed and persevered to become the individual he
has become today. Caleb has competed school and is currently working gainfully in his trade while
seeking a journeyman status. He works tirelessly to work with his son, who has many challenges. We
ask that you take his entire life into consideration while making your decision. Although he has made a
mistake and there are consequences, the goal is to rehabilitate to correct behavior. In this case Caleb
has done so over a very long period. He has not had any legal or conduct issue since leaving service. We
ask that you consider what he has done since the time of this incident. Thank you for your time and
consideration.

Vernon Aad Lisa Anderton
Case 2:18-cr-00041-LGW-BWC Document 167 Filed 08/08/19 Page 4of5

The Harrison Firm

From: Susan Heath Washington <sharig1 @live.com>
Sent: Wednesday, August 07, 2019 5:33 PM

To: The Harrison Firm

Subject: Re- Leniency re for Caleb Anderson

Dear Sir,

1am requesting that this be passed onto the judge hearing the case of charges against Caleb Anderson. | am requesting
leniency for Caleb.

My name is Susan Heath, |am a 14 yr Veteran of the US Navy and have known Caleb since he was a child, as | lived in
housing next door to his family on Camp Pendleton.

| attended Caleb’s boot camp graduation and visited him while he was stationed in the USMC.

Not only does he come from a good military family, Caleb has always been truthful. As | understand his statement has
been consistent throughout questioning during discovery of this incident. In the USMC, junior ranks such as Caleb follow
orders and routines established by Gunny Sergeants. My question would be are his Gunny or NCO staffers being charged
as well? As they were ultimately responsible for what their crew did or did not do. If Caleb said he had limited
involvement then knowing his character for as long as | have | do not have reason to believe he is being untruthful. Once
discharged the only thing he has tried to do is become a better man and a good father. He should not be punished for
whatever occurred after he left or from stories that others who acted more criminally that dragged his name in. |
understand that these are serious charges however having known Caleb ail his life , know how the Corps works, that
they do what they are told , if Caleb said his involvement was limited or he was unaware than | ask you to respectfully
take that into consideration, especially with the clean record of service he has.

Since discharge Caleb has not kept in touch with hardly any of his fellow former Marines, he HAS worked hard , gone to
school, was featured in a educational job promotional video for Veterans who are taking initiative to better themselves
and establish a career in civilian community.

He has a special needs son, who because of impending divorce due to his wife’s infidelities and instability , needs his
father. He’s been sharing custody, trying to make sure his sons special needs are met, and trying to offer security and a
stable environment for his son.

Your honor with all respect | am asking for leniency in regards to Caleb Anderson’s case/sentence. | am also requesting
that if any time be served that you deem necessary, that Caleb be allowed ample time to take care of affairs with his
sons autism, education and power of attorneys for his proper care, as well as be allowed to have time to settled the
unfinished matters of disposition of his home with impending divorce. His parents have said they can assume power of
attorney to handle his affairs but Caleb would need time to coordinate all that since they live in Minnesota.

Thank you for your strong consideration.

Sincerely,

Susan M. Heath

Former HM1, USN
Case 2:18-cr-00041-LGW-BWC Document 167 Filed 08/08/19 Page 5of5

Carly Anderson

275 Millbrook Ave.
Randolph, NJ 07869
(973) 876-6358
August 5th, 2019

Subject: Character Reference for Caleb J. Anderson

Your Honor,

My name is Carly Anderson and ! am currently a Material Coordinator
for Chugach Industries on Picatinny Arsenal, NJ. | have had the pleasure of
knowing Caleb Anderson, of 146 Gaisler Road, Blairstown, NJ, 07825 for the
past 12 years, and being married to him for 11 years. We met while in the
Marine Corps, in which he excelled at both his career and leadership skills.

| understand that Caleb has accepted a plea deal and is summoned
based on the charge of Conspiracy. As a man of integrity and strong values,
Caleb is incredibly remorseful for his actions. His military career (current
incident aside) and impressive service record display his commitment to the
Marine Corps. | do believe the incident was a strong lapse in judgement for
Caleb, but this was severely out of character for him. He feels ashamed that he
has dishonored his name during his time in service in an act that disregarded
the core values of the Marine Corps.

Caleb is a kind and loving husband, as well as a committed and patient
father. As parents of a child with special needs (Autism and ADHD), Caleb's
absence from our family would greatly affect the stability of our son’s mental
health and well-being. My son and | would struggle financially without the help
of Caleb and his current career as an HVAC Technician. Caleb is a truly
trustworthy and hard working individual with an incredible commitment to
family. He has never had any legal issues in the past and has continued to
maintain his honorable character while on pre-trial probation.

In conclusion, | would like to take the time to thank you for your time
and cooperation. If | can be of any additional assistance, please contact me.

Sincerely,

Carly Anderson
